Citation Nr: 1317083	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-40 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with hallux valgus and hammertoes.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for bilateral pes planus with hallux valgus and hammertoes, which has been recharacterized to comport with the evidence of record, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have coronary artery disease that is attributable to active military service.  


CONCLUSION OF LAW

The criteria for service connection of coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A September 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, in an October 2009 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2).  Although a July 2008 clinical note reflects that the Veteran was provided with information about the SSA disability claims process, the Veteran later indicated that he is not currently in receipt of SSA benefits, nor had he applied for them.  

A VA examination was conducted in December 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for purposes of determining entitlement to service connection for coronary artery disease.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, and concluded that his coronary artery disease was not incurred as a result of his service.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Chronic diseases such as coronary artery disease may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within a year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Coronary artery disease is also a disease subject to presumptive service connection for veterans who served in Vietnam between January 9, 1962, and May 7, 1965, and are therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, the evidence does not show, and the Veteran has not asserted, that he served in the Republic of Vietnam during his active service.  Additionally, there is no indication that coronary artery disease manifested to a compensable degree within a year of the Veteran's discharge; thus, coronary artery disease may not be presumed to have been incurred during the Veteran's service.  

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).   

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R.                § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.      § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends that his coronary artery disease had its onset during service, and that he has continued to experience symptoms of the disease since that time.  Service treatment records reflect treatment for "severe chest pain" on May 21, 1973.  A "history of  nervousness" was noted.  The Veteran stated that he had intermittent sharp chest pains, and that he felt tired all the time.  He also reported experiencing "trance - like" states.  A chest X-ray showed no abnormalities.  A diagnosis of anxiety was suspected.  

The Veteran was referred for a psychiatric consult.  The consultation report states that no heart or chest abnormalities had been found during the Veteran's treatment for chest pain.  After interviewing the Veteran, the psychiatrist came to the conclusion that the Veteran's reported blackouts were actually somatic episodes, reflective of depression.  

There are no further references to chest pain or any cardiac abnormalities in the service treatment records.   In December 1975, prior to receiving dental treatment, the Veteran reported that he had never been treated for a heart condition.  His separation examination did not show any cardiovascular abnormalities, although a history of "nervousness" was noted.  A chest X-ray was normal.  

Post-service medical evidence includes a July 2008 private treatment record documenting chest discomfort.  The Veteran denied prior cardiac history and was "unaware of any previous medical problems."  Cardiac catheterization showed coronary artery disease.   

A VA examination was conducted in December 2008.  Although the claims folder was not immediately available, a subsequent addendum noted review of the evidence of record, with no change in the examiner's conclusions.  The Veteran gave an accurate history of his in-service chest pain and post-service onset of symptoms in July 2008.  After conducting a physical examination of the Veteran and reviewing the evidence of record, the examiner found that it was less likely than not that the Veteran's coronary artery disease had its onset as a result of military service, because the Veteran was seen for atypical chest pains during service, not coronary artery disease.  

The Veteran is not shown to have had coronary artery disease during his service or within a year of his discharge from service.  The service treatment records document atypical chest pains which were attributed to anxiety and/or depression.  No cardiac disorders were found.  The Veteran did not report any additional chest pain, or any other symptom of a cardiovascular disorder, after May 1973.  He denied such symptoms prior to a dental appointment in December 1975, and did not report them during his separation examination.  His separation examination was negative for any cardiovascular abnormalities.  

The Veteran did not seek treatment for coronary artery disease until July 2008, over 30 years after his discharge.  At the time he was treated, he reported no history of cardiac symptoms or any other medical problems.  His treatment providers did not indicate a history of cardiac problems.  The VA examiner found that the Veteran's coronary artery disease did not have its onset during the Veteran's service, because the chest pains observed during service were atypical and not manifestations of a chronic cardiovascular disease.  The examiner is a medical professional and competent to render an opinion in this matter.  There is no competent and credible evidence rebutting his findings.  

Although the Veteran asserts that his coronary artery disease is related to his in-service chest pain, as a lay person he is not competent to diagnose coronary artery disease or comment as to its etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, since coronary artery disease is one of the chronic diseases enumerated in 38 C.F.R. § 3.309, the nexus requirement can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed.Cir. Feb. 21, 2013).  

However, the Veteran's assertions as to continuity of cardiac symptomatology since service are far outweighed by the remainder of the evidence of record, such as the length of time between the Veteran's discharge and his first treatment for coronary artery disease in July 2008, and his denial of cardiac symptoms or any other pertinent medical history prior to that date.  

The evidence does not show the incurrence of coronary artery disease in service; does not show continuous symptoms of a chronic disability after service; and does show a competent nexus opinion demonstrating that the Veteran's coronary artery disease is not related to his service.  Therefore, the preponderance of the evidence is against the claim for service connection for coronary artery disease; there is no doubt to be resolved; and service connection is not warranted.

ORDER

Entitlement to service connection for coronary artery disease is denied.  


REMAND

According to a September 2009 rating decision denying entitlement to nonservice-connected pension, the Veteran has been treated by a private physician, Dr. J.T.H., for his bilateral foot disorder.  Since Dr. H.'s records may be useful in deciding the claim, they must be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1).  

A VA examination of the Veteran's feet was conducted in December 2008.  The examiner found that the Veteran's pre-existing pes planus was not aggravated beyond its natural progression as a result of service, because there was no evidence of treatment during service for pes planus.  However, the Veteran contends that he had chronic foot pain during service and continuously since his discharge from service.  The Veteran is competent to report symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  His statements are credible in light of his report of a history of chronic foot pain during his December 1975 separation examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is required so that another VA examination of the Veteran's feet may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have treated him for his bilateral foot disorder.  After securing any necessary release(s), obtain Dr. J.T.H.'s records and records from all other identified healthcare providers.  If any records cannot be obtained, notify the Veteran and allow him the opportunity to obtain the records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is to accept as fact that the Veteran experienced bilateral foot pain both during service and after his discharge, even though there is a lack of contemporaneous medical evidence.  All indicated tests and studies must be performed.  
 
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing pes planus was aggravated during his active duty.`  The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition, as contrasted to a temporary worsening of symptoms. 

If  the examiner concludes that the Veteran's pre-existing pes planus was aggravated during his active duty, the examiner is to whether the evidence clearly and unmistakably demonstrates (there is no evidence to the contrary) that the aggravation is not related to service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


